Citation Nr: 1720568	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  14-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUE

Entitlement to service connection for chronic myelomonocytic leukemia (CMML), granulocytic sarcoma also claimed as acute myeloid leukemia, for accrued benefits and substitution purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to July 1971.  The Veteran died in November 2012.  The Appellant is his surviving spouse and has been granted substitution pursuant to 38 U.S.C.A. § 5121A. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which denied service connection for CMML.  In May 2015, the Appellant testified before the undersigned at a Board hearing via video conference from the RO.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era; and is presumed to have been exposed to herbicide agents during that service. 

2.  CMML was not manifest in service or within one year of service and is not otherwise attributable to service, including as due to exposure to herbicide agents.



CONCLUSION OF LAW

CMML was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Appellant was also afforded a Board hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Appellant has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection 

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the Appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the Veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

In considering the Appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death. 

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitution of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A.  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the Veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The term "soft-tissue sarcoma" includes the following: Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; and Malignant ganglioneuroma. 

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in the Republic of Vietnam during the Vietnam era.  His service treatment records do not reflect findings related to CMML.  His post-service records shows he was first diagnosed with CMML in 2011.  CMML is not on the list of diseases associated with herbicide exposure for purposes of VA's presumption of service connection for diseases associated with herbicide exposure.  Thus, the Veteran is not entitled to this presumption of service connection.  The matter of direct service connection must still be considered, as well as whether it was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

There are medical opinions of record in this case.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In written and oral contentions, the Appellant asserts that the Veteran's CMML was in fact related to the Veteran's service, including his presumed herbicide exposure.  She submitted a May 1990 Report on Agent Orange by Special Assistant, Admiral E.R. Zumwalt, Jr., in which he concluded that based on his review of the scientific literature related to the health effects of Vietnam Veterans exposed to Agent Orange and other studies concerning the health hazards of civilian exposure, there was adequate evidence for the Secretary to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and various disorders, to include leukemia.  

In a February 2012 letter, the Veteran's private physician, Dr. L., from the Mayo Clinic discussed the history of the Veteran's CMML and noted that the Veteran had inservice exposure to Agent Orange.  He opined that the Veteran's malignancy, like other malignancies, was recognized as being caused by herbicides and defoliants.  He noted that while these agents were not the solely responsible factor, they were a definite contributor.  The Appellant has indicated that Dr. L. is a hematologist at the Rochester Mayo Clinic with the Division of Hematology for the Department of Internal Medicine, and is also a specialist in regards to leukemia in the elderly.  This statement is consistent with Dr. L.'s letterhead and his medical opinion letter.  

In another letter from Dr. L. however, dated in September 2013, Dr. L. acknowledged that "convincing the Veteran's Administration that dioxin has something to do with myeloid leukemia is going to be an uphill battle."  He also noted that the Institute of Medicine had helped define some types of cancers that had been indeed caused by dioxin but it had been difficult to prove for myeloid disease.  He noted further that definitely dioxin has been related to lymphoid (including myeloma) cancer as well as prostate cancer and some sarcomas, but it had been more difficult to prove in myeloid disease possibly because of the long latency before the onset of the disease, and the fact that many veterans had comorbid medical conditions which could have predisposed to myeloid leukemia including smoking.  In support of a finding of a relationship between service and the myeloid leukemia, the physician included medical research documents including an Italian study where there had been an accident contamination with dioxin and in which the relative risk of myeloid leukemia was increased only after 15 years.  

In August 2012, a VA examiner opined that the Veteran's CMML was less likely than not caused by his service in Vietnam because there was insufficient evidence to link that disease to service in Vietnam.

Due to the conflicting medical opinions, the Board referred this case for an expert medical opinion.  Based on a review of the record and available medical history, the medical expert was requested to respond to the following inquiry:

Whether it is more likely than not, less likely than not, or at least as likely as not, that CMML had its clinical onset during service, within one year of service or is related to any in-service disease, event, or injury, including presumed herbicide exposure.  

In June 2016, the medical expert, a medical oncologist, replied that he had reviewed the Veteran's records and the other opinions.  He noted that there were several malignancies and other medical conditions which had been recognized to be Agent Orange related conditions.  These conditions included malignancies based on prevalence and incidence among the surviving veterans who had remotely and were currently enrolled in the Agent Orange registry.  The examiner reviewed the other medical opinions, noting the dispositions.  The medical expert concluded that the diagnosis of CMML was less likely than not (less than 50 percent) to be associated with service to include presumed herbicide exposure.  Neither myeloid leukemia (acute or chronic) nor granulocytic sarcoma were B-cell leukemias recognized as poietic stem cells were precursors in the development of both myeloid and lymphoid lineages that further subdivided into various blood components.  The lymphoid cell lineage further differentiated into B-cells and T-cells.  Hematologic malignancies could be categorized according to their cytogenetics and genetic abnormalities to help tailor treatment.  The medical expert stated that the exact etiology of the malignant transformation was still unclear and historically had been associated with the culmination of multiple processes resulting in genetic damage to susceptible progenitor cells by physical chemical exposure.  There were also inherited genetic abnormalities in addition to acquired factors such as previous exposure to chemotherapy or radiation.  Acute myeloid leukemia was characterized by limits myeloid differences of the malignant cells arrested at a blastic (immature) phase.  For this reason, one would not classify acute myelomonocytic leukemia as one of the lymphoid cell origin.  More specifically, in lymphoid derived leukemia, only the cells of the B-cell lineage had been recognized.  Such related malignancies include chronic lymphocytic leukemia/small lymphocytic lymphoma, multiple myeloma, hairy cell leukemia, and the majority of lymphomas.  

The medical expert stated that it had been recognized that these malignancies would have a causal relationship, more specifically the contaminant dioxin, that was found in the 2, 3, 5-T in Agent Orange.  He noted that dioxins were a family of about 75 related chemicals and he specified the main dioxin.  Other various components of herbicides reused as defoliants were also noted.  He stated that since 1994, the Federal Government had directed the Institute of Medicine, part of the BAS, to issue reported every 2 years on the adverse health effects of Agent Orange in similar herbicides.  Based on retrospective studies, since the recognition of Agent Orange exposure health related illnesses, there remained insufficient evidence to determine rather an association exists between Agent Orange exposure and acute myelomonocytic leukemia (myeloid lineage)  Therefore, the expert stated that it was less than likely, less than 50 percent likely, that the Veteran's development of CMML was from his exposure to Agent Orange/benzene during his time in service.  

Thereafter, the Board requested that a VA medical expert also answer the following inquiry:

Whether it is more likely than not, less likely than not, or at least as likely as not, that CMML had its clinical onset (1) during service, (2) within one year of service, or (3) is otherwise related to any in-service disease, event, or injury, on a basis other than as due to presumed herbicide exposure.   

The medical expert concluded that it was not more likely than otherwise that the Veteran's CMML was associated with dioxin exposure and that he did not have CMML within one year of service.  The expert noted that Agent Orange malignancies may have latency periods.  The expert indicated that the Veteran's CMML had an onset in 2011.  He also noted that the diagnosis of CMML was not increased with exposure to Agent Orange.  With regard to Dr. L.'s letter, the expert indicted that this letter reflected the early literature of Agent Orange associated disease which did not distinguish lymphoid from myeloid leukemias.  This distinction had since been quite clear and Dr. L.'s letter did not reflect the current understanding of the epidemiology of Agent Orange associated disease.  The expert agreed with the prior medical expert opinion.  

The Board attaches significant probative value to the two most recent VA medical expert opinions, and the most probative value in this case, as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran as well as the prior medical opinions of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The experts concluded that the Veteran's CMML was not present during service, was not manifest for many years, and is not related to service to include presumed exposure to herbicide agents during service.  The nature of herbicide diseases, CMML, and other pertinent considerations were discussed in detail and are current in their presentation.  These opinions outweigh the prior medical opinions as they were more detailed and up-to-date in current medical understanding.  

The Board has considered the Appellant's own opinion; however, as a lay person in the field of medicine, she does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Appellant's opinion is outweighed by the findings to the contrary by the medical experts, medical professionals who considered the pertinent evidence of record and found against such a relationship to service including herbicide exposure.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  In determining the weight assigned to the evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  In this case, the most recent two medical expert opinions are the most probative evidence and controlling.  

As such, the Board finds that service connection is not warranted on a direct or presumptive basis for CMML, for accrued benefits and substitution purposes. 


ORDER

Service connection for CMML granulocytic sarcoma also claimed as acute myeloid leukemia, for accrued benefits and substitution purposes, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


